                                  U.S. PROBATION OFFICE

                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE

            PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION

    Name of Offender: Julia N. Mabry                              Docket Number: 2: I 1-CR-46-007

    Name of Sentencing Judicial Officer: The Honorable R. Leon Jordan
                                         United States District Judge

    Date of Original Sentence: November 17, 2011

    Original Offense:    Count 1: Conspiracy to Manufacture at Least 5 Grams, but Less than 50
                         Grams of Methamphetamine

                         Count 2: Conspiracy to Distribute and Possession with the Intent to Distribute
                         a Quantity of Methamphetamine

    Class: Count 1: B Felony                                         Criminal History Category: III
           Count 2: C Felony

    Original Sentence: 48 months imprisonment, to be followed by four (4) years supervised release

    Type of Supervision: Supervised Release

    Agreed Order of Revocation April 27, 2016: nine (9) months imprisonment, followed by two (2)
    years of supervised release

    Agreed Order of Revocation October 12, 2017: 12 months imprisonment, followed by 12 months
    of supervised release

    Date Supervision Commenced: September 7, 2018

    Date Supervision Expires: September 6, 2019

    Assistant U.S. Attorney: Thomas A. McCauley

    Defense Attorney: Tim S. Moore

    Revocation Guideline Range: 8-14 months                        Statutory Maximum: 15 months

                          *****************************************




Case 2:11-cr-00046-RLJ-MCLC Document 454 Filed 10/23/18 Page 1 of 5 PageID #: 1239
    PETITION FOR WARRANT                                                                    Page 2
    FOR OFFENDER UNDER SUPERVISION                                   Docket Number: 2:11-CR-46-007
    RE: Julia N. Mabry

                                   PETITIONING THE COURT

    The probation officer believes that the offender has violated the following conditions of supervision:

    Violation Number       Nature of Noncompliance

           1               General Condition: The defendant shall not commit another federal, state
                           or local crime.

           2               General Condition: The defendant shall not illegally possess a controlled
                           substance. The defendant shall refrain from any unlawful use of a controlled
                           substance.

           3               Standard Condition No. 2: The defendant shall report to the probation
                           officer and shall submit a truthful and complete written report within the first
                           five days of each month.

           4               Standard Condition No. 3: The defendant shall answer truthfully all
                           inquiries by the probation officer and follow the instructions of the probation
                           officer.

           5               Standard Condition No. 7: The defendant shall refrain from excessive use
                           of alcohol and shall not purchase, possess, use, distribute, or administer any
                           controlled substance or any paraphernalia related to any controlled
                           substances, except as prescribed by a physician.

           6               Standard Condition No. 8: The defendant shall not frequent places where
                           controlled substances are illegally sold, used, distributed, or administered.

           7               Standard Condition No. 9: The defendant shall not associate with any
                           persons engaged in criminal activity and shall not associate with any person
                           convicted of a felony, unless granted permission to do so by the probation
                           officer.                                                                   ·

                           On September 7, 2018, Ms. Mabry began her third term of supervision. Due
                           to this officer being in training, Ms. Mabry was instructed to report on
                           September 13, 2018, for intake.

                           On September 13, 2018, Ms. Mabry reported as directed to the Greeneville
                           Probation Office. Ms. Mabry was drug screened and tested presumptively
                           positive for methamphetamine. She admitted to using the morning of her
                           release from Midway Halfway House. Ms. Mabry was referred to Families

                                                                                         PROBl2C(REVOKE)- 1212006




Case 2:11-cr-00046-RLJ-MCLC Document 454 Filed 10/23/18 Page 2 of 5 PageID #: 1240
    PETITION FOR WARRANT                                                              Page 3
    FOR OFFENDER UNDER SUPERVISION                             Docket Number: 2:11-CR-46-007
    RE: Julia N. Mabry

                     Free for Mental Health and Substance Abuse Treatment. Additionally, Ms.
                     Mabry was placed on the Code-A-Phone referral system at an increased drug
                     screen rate.

                     On September 20, 2018, Ms. Mabry failed to report for random drug testing
                     via the Code-A-Phone referral system. On September 28, 2018, this officer
                     contacted Ms. Mabry and instructed her to report on October 1, 2018, at 9:00
                     a.m., to the Greeneville Probation Office. Ms. Mabry failed to report as
                     directed. This officer contacted the offender regarding her failure to report
                     and Ms. Mabry stated she went to the drug screen vendor in Johnson City,
                     and the vendor told her she was not approved. Ms. Mabry did not attempt to
                     contact this officer to report she was having a problem. This officer reminded
                     Ms. Mabry she was instructed to report to the office, not to the drug screen
                     vendor. Ms. Mabry argued about reporting to the office, stating that her
                     previous probation officer let her report to the vendor when she missed a drug
                     screen. This officer suspected Ms. Mabry was trying to get out of reporting
                     for a drug test. She was instructed to report to the Greeneville Probation
                     Office. Ms. Mabry then stated she did not have a ride to the office.

                     It should be noted Ms. Mabry has a car, rrioney saved from working while in
                     the halfway house, and a job at Burger King. Ms. Mabry has physical and
                     financial means to report for drug testing. Ms. Mabry failed to report as
                     directed.

                     On October 2, 2018, this officer contacted Judy Clark, a therapist at Families
                     Free, regarding Ms. Mabry's assessment. Upon her probation intake, Ms.
                     Mabry was instructed to contact Families Free. The offender reported twice
                     to Families Free, but was late both times; consequently, they were unable to
                     complete a full intake due to her tardiness. She last reported to Families Free
                     on September 24, 2018, and was told to participate in a full intake, and that
                     she would need to schedule another appointment. That facility did not hear
                     from Ms. Mabry again until October 9, 2018, when she called requesting
                     help.

                     On October 10, 2018, this officer contacted Judy Clark, a therapist at
                     Families Free, regarding the offender's progress. The offender reported for
                     intake that date and Families Free recommended she complete an inpatient
                     treatment program.

                     On October 12, 2018, this officer was advised by Families Free they had
                     located bed space for the offender at Teen Challenge and she was scheduled
                     to report that date to start the intake process: however, the offender failed to
                     report.
                                                                                   PROB12C(REVOKE) - 12nUU6




Case 2:11-cr-00046-RLJ-MCLC Document 454 Filed 10/23/18 Page 3 of 5 PageID #: 1241
    PETITION FOR WARRANT                                                                      Page4
    FOR OFFENDER UNDER SUPERVISION                                     Docket Number: 2:11-CR-46-007
    RE: Julia N. Mabry

                            This officer was informed by Ms. Clark, at Families Free, on October 10,
                            2018, that the offender reported to them that she is homeless and currently
                            living in her car. The offender's whereabouts are unknown at this time.

    Assessment of Flight/Danger and Bond Recommendation: Based on Ms. Mabry's conduct while
    under supervision, including use of illegal substances; failure to report for drug testing; and her
    failure to schedule a mental health and substance abuse assessment, she appears to present a danger
    to the community and a risk of flight. There is no condition nor set of conditions that may mitigate
    this risk. Therefore, this officer respectfully recommends she be detained pending a revocation
    hearing.

    Petitioning the Court to order:

    That a warrant be issued and the defendant be ordered to appear in Court for a hearing to determine
    whether the term of supervision should be revoked.

    I declare under penalty of perjury that ._the foregoing is true and correct.

    Executed on October 18, 2018.

                                                    Respectfully submitted,

                                                          j/~[xJJt~
                                                    Heather R. Williams
                                                    United States Probation Officer

    APPROVED:
                           ..;z    Charles D. Thornton
     t-'"D~✓---..._                2018.10.18 09:27:03 -04'00'

    C. Dan Thornton Jr.                            Date
    Assistant Deputy Chief United States Probation Officer

    HRW:tbw




                                                                                       PROBl2C(REVOKE) - 1212006




Case 2:11-cr-00046-RLJ-MCLC Document 454 Filed 10/23/18 Page 4 of 5 PageID #: 1242
    PETITION FOR WARRANT                                                                   Page 5
    FOR OFFENDER UNDER SUPERVISION                                  Docket Number: 2:11-CR-46-007
    RE: Julia N. Mabry



    ORDER OF COURT:

    A warrant is to be issued and the defendant is ordered to appear in ·court for a hearing to determine
    whether the term of supervision should be revoked. This petition is to be placed under seal until the
    defendant has been arrested or appears in Court.

    So ordered.

    ENTER.


                                               ~L
                                          The 1-Ionorabl.Leon J~rdan
                                          United States District Judge




                                                                                        PROB l 2C(REVOKE) - 12/2006




Case 2:11-cr-00046-RLJ-MCLC Document 454 Filed 10/23/18 Page 5 of 5 PageID #: 1243
